DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges amended claims 1, 2, 5, 8, 9, 12, 14, 15, 16, and 19. No claims were cancelled or newly added.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 16 February 2022, have been withdrawn, unless otherwise noted in this Office Action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Nerurkar, Ishaan, et al (U.S. 2018/023995 and known hereinafter as Nerurkar) in view of Wang, Ye, et al (U.S. 2014/0281572 and known hereinafter as Wang)(newly presented).

As per claim 1, Nerurkar teaches a system comprising: 
at least one hardware processor (e.g. Nerurkar, see Figure 11, which discloses a computer system that includes one or more processors coupled to machine executed instructions.); and 
a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising, at a first party in a multiparty system having a plurality of parties with their own independent databases (e.g. Nerurkar, see paragraph [0013], which discloses techniques are described for responding to queries of a private database system. See further Figure 11, which discloses a computer system can be used to execute instructions for causing the machine to perform one or more processes described herein.): 
receiving a request via a network to evaluate a function over a range of data contained in a database of the first party (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
dividing the range into a plurality of subranges of data (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.);
securely computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
selecting one of the plurality of subranges of data based on the selection probability (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
dividing the selected subrange into additional subranges (e.g. Nerurkar, see paragraphs [0052-0057, 0098-0110], discloses a median engine produces a response responsive to the differentially privacy security system receiving a query for generating the median of entries in a column of the data object X that satisfy a condition specified by the client, given privacy parameters.); and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).
Nerukar does not explicitly disclose returning a result via the network to the request, the request including data from the selected subrange with the size of one.
Wang teaches returning a result via the network to the request, the request including data from the selected subrange with the size of one (e.g. Wang, see paragraphs [0086-0099], which discloses performing a sampling until a specified ratio (e.g. 1:1) is determined and then presenting the results to the system.).
Nerukar is directed to differentiating private density plots. Wang is directed to privacy preserving statistical analysis on distributed databases. Both are analogous art because they are directed to securely storing and mining private data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Nerukar with the teachings of Wang to include the claimed features with the motivation to protecting privacy data.

As per claim 8, Nerurkar teaches a method comprising: 
at a first party in a multiparty system having a plurality of parties with their own independent databases (e.g. Nerurkar, see paragraph [0013], which discloses techniques are described for responding to queries of a private database system. See further Figure 11, which discloses a computer system can be used to execute instructions for causing the machine to perform one or more processes described herein.): 
receiving a request via a network to evaluate a function over a range of data contained in a database of the first party (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
dividing the range into a plurality of subranges of data (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.);
securely computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
selecting one of the plurality of subranges of data based on the selection probability (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
dividing the selected subrange into additional subranges (e.g. Nerurkar, see paragraphs [0052-0057, 0098-0110], discloses a median engine produces a response responsive to the differentially privacy security system receiving a query for generating the median of entries in a column of the data object X that satisfy a condition specified by the client, given privacy parameters.); and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).
Nerukar does not explicitly disclose returning a result via the network to the request, the request including data from the selected subrange with the size of one.
Wang teaches returning a result via the network to the request, the request including data from the selected subrange with the size of one (e.g. Wang, see paragraphs [0086-0099], which discloses performing a sampling until a specified ratio (e.g. 1:1) is determined and then presenting the results to the system.).
Nerukar is directed to differentiating private density plots. Wang is directed to privacy preserving statistical analysis on distributed databases. Both are analogous art because they are directed to securely storing and mining private data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Nerukar with the teachings of Wang to include the claimed features with the motivation to protecting privacy data.

As per claim 15, Nerurkar teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
at a first party in a multiparty system having a plurality of parties with their own independent databases (e.g. Nerurkar, see paragraph [0013], which discloses techniques are described for responding to queries of a private database system. See further Figure 11, which discloses a computer system can be used to execute instructions for causing the machine to perform one or more processes described herein.): 
receiving a request via a network to evaluate a function over a range of data contained in a database of the first party (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
dividing the range into a plurality of subranges of data (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.);
securely computing, for each of the plurality of subranges of data, a selection probability for the subrange, based on information received about each of the plurality of subranges of data from at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
selecting one of the plurality of subranges of data based on the selection probability (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
dividing the selected subrange into additional subranges (e.g. Nerurkar, see paragraphs [0052-0057, 0098-0110], discloses a median engine produces a response responsive to the differentially privacy security system receiving a query for generating the median of entries in a column of the data object X that satisfy a condition specified by the client, given privacy parameters.); and 
recursively iterating the computing, the selecting, dividing, and repeating for the additional subranges, until the selected subrange has a size of one, each iteration being performed on subranges of the selected subrange from an immediately previous iteration (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).
Nerukar does not explicitly disclose returning a result via the network to the request, the request including data from the selected subrange with the size of one.
Wang teaches returning a result via the network to the request, the request including data from the selected subrange with the size of one (e.g. Wang, see paragraphs [0086-0099], which discloses performing a sampling until a specified ratio (e.g. 1:1) is determined and then presenting the results to the system.).
Nerukar is directed to differentiating private density plots. Wang is directed to privacy preserving statistical analysis on distributed databases. Both are analogous art because they are directed to securely storing and mining private data and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Nerukar with the teachings of Wang to include the claimed features with the motivation to protecting privacy data.

As per claims 2, 9, and 16, Nerurkar teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable medium of claim 15, respectively, wherein the selecting includes: 
for each of the plurality of subranges: 
computing the rank of the subrange for data contained in the database of the first party (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.); 
jointly securely computing the rank of the subrange for data with at least one other party in the multiparty system (e.g. Nerurkar, see paragraphs [0042-0050], which discloses a request from a client device to perform a query is received and a differential privacy level corresponding to the request is identified and selected.); 
combining the rank of the subrange of data from the at least one other party and the rank of the subrange for data contained in the database of the first party in to a global rank (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); 
determining a utility of the subrange using the global rank (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.); and 
calculating a selection probability for the subrange using a fixed value and the utility (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.).

As per claims 3, 10, and 17, Nerurkar teaches the system of claim 2, the method of claim 9, and the non-transitory machine-readable medium of claim 16, respectively, wherein the combining includes adding the ranks (e.g. Nerurkar, see paragraphs [0097-0099], which discloses a recursive process for identifying threshold points of the classification output vector for the model which is identified by the median engine such that the number of elements of p in each interval is approximately equal, where it further identifies the median for an interval and subsequently, its corresponding sub-intervals are generated by dividing the interval by the identified median, until k thresholds are identified.).

As per claims 4, 11, and 18, Nerurkar teaches the system of claim 2, the method of claim 9, and the non-transitory machine-readable medium of claim 16, respectively, wherein the fixed value is ln(2) (e.g. Nerurkar, see paragraphs [0103-0104], which discloses an approximation algorithm).

As per claims 5, 12, and 19, Nerurkar teaches the system of claim 1, the method of claim 8, and the non-transitory machine-readable medium of claim 15, respectively, wherein the selecting includes: 
for each of the plurality of subranges: 
computing the rank of the subrange for data contained in the database of the first party (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.); 
calculating a weight for the subrange based on the rank (e.g. Nerukar, see paragraphs [0040-0045], which discloses the privacy parameter controls the amount of information that the query M reveals about any other individual data entry in X and represents the degree of information released about the entries in X, where the privacy parameter measures the improbability of the output of query M satisfying the differential privacy.); 
jointly securely computing the weight of the subrange for data with at least one other party in the multiparty system (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.); and 
determining a selection probability for the subrange by combining the weights for the subrange (e.g. Nerurkar, see paragraphs [0042-0050], which discloses calculating, weighting, and ranking data objects from the entry associated with X based on a privacy parameter.).

As per claims 6, 13, and 20, Nerurkar teaches the system of claim 5, the method of claim 12, and the non-transitory machine-readable medium of claim 19, respectively, wherein the combining includes multiplying the weights (e.g. Nerurkar, see paragraph [0065], which discloses combining the weighted sum of the observed features.).

As per claims 7 and 14, Nerurkar Teaches the system of claim 1 and the method of claim 8, respectively, wherein a selection probability for a particular subrange is a likelihood that the particular subrange will be selected (e.g. Nerukar, see paragraphs [0040-0043, 0112], which discloses for a given query, the privacy system receives a data object X, function calls indicate the type of query, privacy parameters specified by the client, and outputs a response to a different private version of the query with respect to X. Each data object X is a collection of row vectors which have a series of p elements.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 2, 2022